Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Ryan et al. (US 2005/0048273), Pellet et al (US 2017/0334094), and Koppernaes et al (US Patent No. 5,073,413). For independent claim 1, Ryan teaches a method for producing a pultruded material obtained by impregnating a thermosetting resin into reinforced fibers. However, Ryan does not explicitly teach that a second opening step of further opening the bundle of the reinforced fibers opened by blowing of air in combination with the other features instantly claimed. Pellet et al (US 2017/0334094) and Koppernaes et al fail to disclose the features as well. So independent claim 1 is allowable and their depended claims (i.e. claims 3, 5-8 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742